Respondent has petitioned for reargument although he did not file a brief in this case on the appeal, having apparently relied upon the trial court's memorandum. He now calls our attention to the fact that relator's address did not appear upon the "proof of service." This fact did not appear in the only brief before us, nor in the memorandum of the trial judge. But the supposed defect is obviously not one affecting jurisdiction. Rather, the claimed requirement is no more than directory in its nature and purpose. We think the court had jurisdiction, and, as such, the defect was *Page 35 
"amendable or might be disregarded." Cf. Melvey v. Bowman,169 Minn. 504, 505, 212 N.W. 194, 195.
The petition for reargument is denied.